EXHIBIT RADVISION LTD. Press Release Corporate Contact: Corporate Contact: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com rromano@radvision.com junefil@optonline.net RADVISION DEMONSTRATES MULTI-PARTY TELEPRESENCE WITH APPLE IPAD CONNECTIVITY CAPPING SERIES OF INNOVATIVE PRODUCT INTRODUCTIONS RADVISION Showcases New and Innovative Video Conferencing Solutions at InfoComm LAS VEGAS InfoComm and TEL AVIV, June 9, 2010 – RADVISION® Ltd. (Nasdaq: RVSN), a leading technology and end-to-end solution provider for unified visual communications including video network infrastructure, developer tools and high definition (HD) room, desktop and mobile video conferencing systems, today announced that it will showcase a series of new and innovative solutions including telepresence connectivity, mobile conferencing and solutions for the SMB market at the InfoComm Exhibition in Las Vegas from June 9 – 11. “We are extremely proud to showcase our latest innovations of the SCOPIA conferencing solution at InfoComm,” said Boaz Raviv, CEO of RADVISION. “RADVISION’s advancements further enhance productivity and extend the reach of video conferencing for the increasingly mobile and distributed workforce.These innovative solutions are key examples of RADVISON’s transformation from an infrastructure provider to delivering a full portfolio of video conferencing solutions.” At InfoComm booth N2231 in the Conferencing Pavilion, RADVISION will be showcasing the complete SCOPIA conferencing portfolio including the following key demonstrations: SCOPIA XT1oom System:The SCOPIA XT1000 incorporates the latest state-of-the-art technology with an impressive price-performance design.The SCOPIA XT1000 supports dual 1080p, 30 frames per second video streams, with unequalled performance at its price point.The second 1080p video stream can be used with an additional 1080p camera or with a PC for high resolution data collaboration.The SCOPIA XT1000 is available with a 9 participant embedded HD Multi-party Conferencing Unit (MCU) – the highest capacity embedded MCU in the industry today. SCOPIA XT1olution:The SCOPIA XT1000 SMB solution is a unique video conferencing solution especially suited to the communication requirements of Small and Medium Businesses (SMB) combining HD room system capabilities, embedded multi-party conferencing, desktop conferencing and firewall traversal into the only integrated solution of its kind available. SCOPIA VCesktop System:The RADVISION and Samsung jointly developed SCOPIA VC240 integrates advanced video conferencing into a Samsung high resolution 24-inch multimedia LCD monitor.The system delivers to users all the benefits of HD video communications as well as bi-directional data sharing at a fraction of the cost of competing hardware solutions, dramatically increasing the ROI of a video conferencing deployment. Advanced Data Collaboration:SCOPIA advanced data collaboration provides interoperability through H.239 with video conferencing systems, along with advanced data collaboration features and connectivity to devices such as the Apple® iPad™ and iPhone® that H.239 alone does not offer. Telepresence Interoperability:With telepresence interoperability, the SCOPIA Elite MCU connects with telepresence systems from Cisco, Logitech/LifeSize, Polycom and Tandberg, allowing telepresence users to view all meeting participants in a multi-party call, including those on traditional video conferencing systems or telepresence systems from other vendors. Apple iPad to Telepresence Connectivity:Expanding on the telepresence interoperability demonstration, RADVISION will show multi-party video conferencing including telepresence systems, traditional video conferencing systems and receiving the multi-party video conference on the Apple iPad. About RADVISION RADVISION (Nasdaq: RVSN) is the industry’s leading provider of market-proven products and technologies for unified visual communications over IP, 3G and IMS networks.
